 

Case 1:20-cv-04669-GBD Document 33

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ATHENA ART FINANCE CORP.,

 

Plaintiff, Case No, 20-cv-4669
-against-
that
Order to Show Cause to Permit
CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT Immediate Sale of Collateral
ENTITLED HUMIDITY, 1982, In Rem,

Defendant,

SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a DELAHUNTY FINE ART,

Interested Parties.

 

 

WHEREAS, a summons with notice (dated June 2, 2020) and a verified complaint (dated
June 12, 2020) against the in rem defendant — to wit, that Certain Artwork by Jean-Michel
Basquiat entitled Humidity, 1982 — were filed with the Clerk of the Court of the Supreme Court of

the State of New York, New York County, and was assigned Index No. 652258/2020; and

WHEREAS, on June 17, 2020, plaintiff Athena Art Finance Corp. filed an Order to Show
Case secking identical relief in the Supreme Court for the State of New York, New York County

and transmitted copies of same to the interested parties named herein; and

WHEREAS, on June 18, 2020, interested party Satfinance Investment Ltd. removed this
action to the United States District Court for the Southern District of New York where it was

assigned Case No. 20-cv-4669; and

WHEREAS, pursuant to the verified complaint, plaintiff Athena Art Finance Corp.
(“Athena”) seeks an order permitting it to immediately sell the in rem defendant, which is

collateral on a loan that has been defaulted upon, and as to which a $14,306,800.47 default

 
Case 1:20-cv-04669-GBD Document 33 Filed 08/28/20 Page 2 of 4

judgment in favor of plaintiff Athena was obtained in the New York State Supreme Court, New
York County action entitled Athena Art Finance Corp. v. 18 Boxwood Green Limited, et al., NY

County Index No. 657322/19 (Docket Entry 29, March 2, 2020) (Ostrager, J.); and

WHEREAS, the in rem defendant, an artwork having considerable value, is now in the
possession of plaintiff Athena, within the County of New York, and thus within the jurisdiction of

this court; and

WHEREAS, plaintiff Athena is both a secured lender and a judgment creditor with full

rights to sell the in rem defendant; and

WHEREAS, certain entities — to wit, Satfinance Investment Limited (“Satfinance’”’) and
Delahunty Fine Art Ltd. (“Delahunty’”) — may wish to be heard and oppose the sale, as they claim

a purported interest in the in rem defendant; and

WHEREAS, judgment debtor Inigo Philbrick was arrested on and has been in federal
custody since June 12, 2020, the same day a criminal complaint against him in the United States

District Court for the Southern District of New York was unsealed (Docket No. 20-cv00351); and

WHEREAS, Philbrick was indicted by a grand jury for wire fraud and aggravated identity
theft, and on July 14, 2020 pled not-guilty to such charges, at which time Mr. Philbrick’s
application for bail was denied and he was ordered to be detained at New York MCC pending
trial; it is

NOW, upon the annexed affirmation dated July 23, 2020 of Wendy J. Lindstrom, together

with the papers attached to this order to show cause;

LET all persons receiving notice hereof show cause before this court, at Courtroom | la,

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007

 
 

Case 1:20-cv-04669-GBD Document 33 Filed 08/28/20 Page 3 of 4

(or remotely as directed by the Court in light of the ongoing COVID-19 pandemic) on the 24 day

Sapte DEY o.,
of” 5 at q ‘ 4 ) (ax) /pm, or as soon thereafter as the parties can be heard;

Why an order should not be made and entered:
a) Permitting the immediate sale of that Certain Artwork by Jean-Michel Basquiat

entitled Humidity, 1982, defendant in rem;

b) Requiring any person or entity who seeks to stay such sale to post a bond in the

amount of $20 million, or such amount as is deemed reasonable by the court, within

ten days of the issuance of any order staying such sale; and

c) Granting such other and further relief as to the court seems just and proper.

And it is,

ORDERED that service of this order, along with the accompanying papers, including the

2020 by FedEx and email, as indicated below:

SATFINANCE INVESTMENT LIMITED
c/o Derek J.T. Adler, Esq.

Hughes Hubbard & Reed LLP

One Battery Park Plaza, 17th floor

New York, New York 10004-1482

(212) 837-6086
derek.adler@hugheshubbard.com

c/o Judd Grossman, Esq.
Grossman LLP
jgrossman@ grossmanllp.com

 

INIGO PHILBRICK (personally and as
Principal of INIGO PHILBRICK LIMITED
and 18 BOXWOOD GREEN LIMITED)
c/o Warden Marti Icon-Vitale

Metropolitan Correction Center

150 Park Row

New York, NY 10007

summons and complaint, shall be good and sufficient if made on or before the 3 | day of Ai i yl ULE

DELAHUNTY FINE ART LTD.
c/o Gregory A. Clarick, Esq.
Clarick Gueron Reisbaum LLP
220 Fifth Avenue

New York, NY 10001
212-633-431

gclarick@cgr-law.com

 
Case 1:20-cv-04669-GBD Document 33 Filed 08/28/20 Page 4 of 4

Dated: New York, New York

Aue 28.2020 rasay E Dade
C/enitgapiates District Judge

 

 
